UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1520


RENEE FEREBEE,

                 Plaintiff - Appellant,

          v.

INTERNATIONAL HOUSE OF PANCAKES,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-03840-DKC)


Submitted:   September 13, 2016           Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee Ferebee, Appellant Pro Se.       Randy Carl Sparks,         Jr.,
KAUFMAN & CANOLES, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Renee    Ferebee        appeals     the     district        court’s     order

dismissing,    on    res     judicata       grounds,     Ferebee’s     employment

discrimination action. *       On appeal, we confine our review to the

issues raised in the Appellant’s brief.                See 4th Cir. R. 34(b).

Ferebee does not challenge the basis for the district court’s

disposition   in    either    her   informal      brief    or    the   supplement

thereto.     Thus, Ferebee has forfeited appellate review of the

court’s order.      See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004).        Accordingly, although we grant Ferebee

leave to proceed on appeal in forma pauperis, we affirm the

district   court’s    judgment.         We    dispense    with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




     * Ferebee initially filed her lawsuit in state court, but
Defendant removed the action to federal court.



                                        2